Citation Nr: 0729089	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-33 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left eye injury. 

2.  Entitlement to service connection for residuals of burns 
to the left lower leg. 

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a left eye injury and for residuals of 
burns to the left lower leg; and that denied a petition to 
reopen a final disallowed claim for service connection for 
lumbosacral strain. 

The veteran testified before the Board by videoconference 
from the RO in October 2006.  


FINDINGS OF FACT

1.  The veteran's perimacular geographic atrophy and scar in 
the left eye first manifested many years after service and is 
not related to any aspect of service. 

2.  The veteran has no current scars or residuals of burns to 
the left lower leg. 

3.  In March 1991, the RO denied service connection for 
lumbosacral strain.  The veteran did not appeal and the 
decision became final. 

4.  Hearing testimony and medical evidence received since the 
final disallowance of the claim for service connection for 
lumbosacral strain, although new, is not material to the 
reason for the previous denial because it does not relate to 
the previously unestablished nexus requirement. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left eye injury 
have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006). 

2.  The criteria for service connection for the residuals of 
burns to the left lower leg have not been met.  38 U.S.C.A. 
§§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.304. 

3.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for 
lumbosacral strain.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in December 2004 and December 
2006; rating decisions in March 2005 and April 2005; a 
statement of the case in May 2005; and a supplemental 
statement of the case in April 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  In the 
context of a claim to reopen a previously denied claim for 
service connection, the notice requirements of 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159 require VA to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  VA correspondence in December 2006 notified the 
veteran of the reason for the previous denial and the nature 
of the new and material evidence necessary to reopen the 
claim. 

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a heavy vehicle driver in an Army 
ordnance and ammunition company with service in the European 
Theater of Operations from January 1944 to December 1945.  He 
contends that he was injured on three occasions: a left eye 
injury by shrapnel from an aerial bomb blast in England; a 
left leg burn from an enemy flamethrower in combat in France; 
and a low back injury in a vehicle accident in southern 
France after the cessation of hostilities.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Left Eye Injury

Service medical records are silent for any injury or 
treatment of the left eye.  The records do show that the 
veteran was treated for a non-injury cyst in his right eye in 
February 1944.  In a December 1945 discharge physical 
examination, a physician noted no eye abnormalities and 
uncorrected visual acuity in both eyes as 20/30.   In March 
1991, the National Personnel Records Center reported that 
unit sick call logs from the veteran's ordnance company were 
not available after December 1943.  

In an October 2006 Board hearing, the veteran stated that his 
unit was billeted in Torquay, England in 1944.  He stated 
that he was struck in the left eye by metal shrapnel from an 
aerial bomb blast. The metal was removed by a physician, and 
he was treated at a hospital set up in private buildings in 
the town for 15 days.  He reported that the treating 
physician told him that he had a retinal scar that would 
cause vision difficulty in the future.  He further stated at 
the hearing that he had recently undergone retinal surgery.  

There are no clinical records or references to retinal 
surgery in the file.  However, VA outpatient treatment 
records in November 2002 showed that the veteran was 
diagnosed with minimum ectropion.  There were no notations 
regarding retinal scarring.  In December 2006 the veteran 
underwent bilateral lower eyelid tarsal wedge resection.  

In April 2007, a VA optometrist examined the veteran's eyes 
and performed an Amsler Grid Test.  The optometrist noted the 
veteran's visual acuity in the left eye was sufficient only 
to count fingers at two feet.  He diagnosed perimacular 
geographic atrophy and scar and refractive error causing 
blindness in the left eye.  He stated that it was as least as 
likely as not that the perimacular geographic atrophy was 
caused by debris from an explosion in 1944.  

The Board concludes that service connection for a left eye 
injury is not warranted because there is insufficient 
evidence that a disabling left eye injury occurred in 
service.  The Board acknowledges the veteran's report of an 
explosion and debris in his eye.  However, the veteran, as a 
layperson, is not competent to identify retinal damage.  
While symptoms like eye pain or irritation is capable of lay 
observation, retinal damage does not have "unique and 
readily identifiable features" by which they may be 
diagnosed by a layperson such as the veteran.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

This conclusion is supported by the fact that the 
contemporaneous service medical records do not reveal a left 
eye injury, yet seem otherwise complete.  The veteran 
contends that he was struck by exploding bomb fragments or 
debris.  Although the blast was likely the result of enemy 
action, the Board concludes that the veteran was not in a 
combat environment as he was based in a non-contested staging 
area with established medical facilities.  Service medical 
records showed that he received treatment for a cyst in the 
right eye from his unit dispensary during the same period.  
The Board concludes that there are records of minor treatment 
during the period of service in England and that it would be 
likely that treatment for a serious eye injury that required 
hospitalization for 15 days would be included in the records.  
There are no records of serious injury or hospitalization.  
Furthermore, the records showed that veteran was hospitalized 
in May 1945 for a tonsillectomy.  A complete physical 
examination was conducted on admission with no other negative 
history notations, symptoms, or diagnoses.  Finally, the 
December 1945 report of physical examination at the time of 
discharge showed no eye abnormalities and only a mild 
refractive error.  Although the veteran stated in the October 
2006 Board hearing that he did not receive a proper medical 
examination at discharge, the examination report included 
clinical test results, remarks regarding the tonsillectomy, 
and the signature of a medical officer.  

The Board places negligible probative weight on the positive 
etiological opinion of the VA optometrist in April 2007 
because his conclusion is not supported by the medical 
evidence of record.  As noted above, there was no 
contemporaneous record of left eye treatment in service, and 
the veteran had normal vision at the time of discharge.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The Board rejects this medical opinion 
because it is clearly based on an inaccurate medical history 
supplied by the veteran.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  The examiner himself notes that 
no medical treatment record was found in the veteran's 
records.  

Significantly, the physician who examined the veteran in May 
2007, while leaving the ultimate decision up to the eye 
examiner, provided a negative nexus opinion, stating that 
"it is likely that the veteran could have developed his eye 
injuries from any of his previous occupations."  The 
veteran's civilian occupations include farmer, millwright, 
electrician, plumber, bricklayer, sand hogger, and sand and 
gravel company owner.  Although the veteran contends that his 
poor vision in his left eye is a result of an eye injury in 
service, the optometrist noted that the veteran's refractive 
error is the cause of his poor uncorrected vision in the left 
eye. 

The weight of the credible evidence demonstrates that the 
veteran's current perimacular geographic atrophy and scar in 
the left eye first manifested after service and is not 
related to any aspect of service.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Residuals of Burns to the Left Lower Leg

Service medical records are silent for any symptoms, 
diagnosis, or treatment for leg burns.  The veteran was 
hospitalized in May 1945 for a tonsillectomy.  A complete 
physical examination was conducted on admission with no 
mention of leg burns or scars.  No leg or skin abnormalities, 
injuries, wounds, or disabilities were noted on a December 
1945 discharge physical examination.  

In hearings at the RO in November 2005 and before the Board 
in October 2006, the veteran stated that he was burned on the 
lower left leg by an enemy flamethrower in combat in France.  
Service personnel records showed that the veteran served in 
Normandy, northern France, and Germany from June 1944 to 
December 1945.  The Board concludes that the veteran was in 
combat because his report was consistent with the dates, 
location, and circumstances of his service.  Lay evidence 
that an injury occurred in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is not official record of 
such incurrence.  38 C.F.R. § 3.304(c).  

In May 2007, a VA examiner noted the veteran's reports of the 
flamethrower injury.  The veteran reported that he was 
treated by a field medic with sulfa and bandages and that it 
took about a month for the burn to heal.  The veteran also 
reported that he currently has no pain at the site.  The 
examiner noted no residual scarring to suggest a burn.  The 
skin in the area was smooth and not adherent to the 
underlying tissue, and there were no noted functional 
limitations.  

The Board concludes that service connection for the residuals 
of burns to the left lower leg is not warranted because there 
is currently no residual scar or disability.  The Board 
accepts the veteran's account of the combat injury as 
credible and concludes that he incurred an injury at the 
time.  However, absent a residual scar or current disability, 
service connection cannot be granted.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)

The weight of the credible evidence demonstrates that the 
veteran does not have a current disability from residuals of 
burns to the left lower leg.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Lumbosacral Strain

In March 1991, the RO denied service connection for low back 
strain because there was no medical evidence of a current 
disability and no service medical or personnel record of an 
injury in service.  The veteran did not appeal and the 
decision became final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The RO received the 
petition to reopen the claim in October 2004. 

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

Service medical records including a December 1945 discharge 
physical examination are silent for any lumbosacral injury or 
disease in service.  

Evidence received since the last disallowance of the claim 
included testimony at hearings at the RO in November 2005 and 
before the Board in October 2006.  The veteran stated that he 
injured his back in southern France after the cessation of 
hostilities in 1945.  He stated that he was driving a truck 
without a trailer when a vehicle in front caused a bridge 
over a canal to collapse.  He was unable to stop and drove 
his vehicle through the collapsed area, causing him to bounce 
hard on the seat and roof of the inside the truck cab.  He 
experienced back pain radiating to his legs and an inability 
to stand or straighten his back.  He stated that he was 
treated at his unit dispensary with rest, heat, and liniment 
for one week and was returned to duty.  The veteran further 
stated that he was examined and treated by several private 
physicians and at a VA medical facility within one year of 
discharge and was told that he had rheumatoid arthritis.  
Despite requests, the RO was unable to obtain these records 
because the physicians were no longer in practice or reported 
that they had no records of the veteran's treatment.  Records 
of care at the VA facility were obtained but none were 
earlier than August 1989 and were for disorders other than 
low back strain.  

The RO received a February 1998 report of X-rays of the 
lumbar spine obtained at a private facility.  The 
interpreting physician diagnosed moderate degenerative 
changes of the lumbar spine with spurring and narrowing of 
the L5-S1 disc space.

In April 2007, a VA radiologist reviewed the results of a 
computed tomography study and diagnosed spondylosis of the 
lumbosacral spine with disc bulging, ligamentum and facet 
hypertrophy, and marked bilateral neural foraminal stenosis 
at multiple disc levels.  

In May 2007, a VA examiner reviewed the claims file and noted 
the veteran's post-service manual work history and reports of 
constant low back pain with daily flare-ups since discharge 
in 1945.  The veteran experienced tingling in the lower legs.   
The veteran reported no incapacitating episodes for which he 
was prescribed bed rest by a physician in the last 12 months.  
He obtained some relief with over-the-counter pain medication 
and occasionally used crutches.  The examiner noted no 
tenderness on palpation, some limitation of motion of the 
spine, and pain at the limits of motion, but no additional 
loss of motion on repetition.  There were no neurological, 
bowel, or bladder deficits.  After review of the recent 
computed tomography study, the examiner stated that it was 
not likely that the veteran's current low back disorder was 
related to the vehicle accident in service and that the 
disorder was most likely the effect of aging and cumulative 
strain from post-service occupations, primarily in the last 
17 years.  The examiner noted that the veteran's injury in 
service did not involve shear force, compression or burst 
fractures and was likely limited to minor musculoskeletal 
strain.  

The Board concludes that evidence received since the last 
final disallowance of the claim for service connection for 
lumbosacral strain, although new, is not material because it 
does not raise a reasonable possibility of substantiating the 
claim.  The Board finds that the veteran's statements 
regarding the occurrence of the vehicle accident in France to 
be credible as they are consistent with the date, location, 
and circumstances of service.  As noted by the veteran, the 
accident did not occur in combat.  There is new and material 
evidence to show that the veteran has a current lumbosacral 
disability.  However, there remains no credible medical 
evidence relating to the previously unestablished fact that 
the accident resulted in a chronic or degenerative disorder 
of the lumbosacral muscles or spine.  Moreover, the VA 
examiner in May 2007 reviewed the entire file and concluded 
that the veteran's current low back disorder was not related 
to the accident in service but rather to aging and civilian 
occupation activities in the last 17 years.  

Regrettably, as no new and material evidence has been 
received to demonstrate that the veteran's current 
degenerative disc disease of the lumbosacral spine was 
related to his active service, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
petition to reopen the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left eye injury is denied. 

Service connection for the residuals of burns to the lower 
left leg is denied. 

The petition to reopen a claim for service connection for 
lumbosacral strain is denied.


____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


